By the Court, Rhodes, J.
This is an action of ejectment, brought to recover possession of a portion of the Jimeno Rancho. The respondent moves that the statement on the motion for a new trial be stricken out and disregarded. There is nothing in the transcript that purports to be a statement on motion for a new trial, nor can the statement found in the transcript be regarded as made on motion for a new trial, for it is set forth in the statement preceding the certificate of the Judge that the motion for a new trial was overruled, whereupon the defen*311dants excepted, etc, which makes it apparent that it was intended as a statement on appeal.
When the plaintiff offered in evidence the patent from the United States for the Jimeno Rancho, the defendants objected on the ground that it was void because more than eleven leagues of land had been granted to Manuel Jimeno Casarin, the grantee of the Jimeno Rancho, by the Governors of the Californias, prior to the making of said grant. The objection was overruled by the Court. Subsequently the defendants offered to prove that prior to the date of the Jimeno grant, the Governors of the Californias had granted to Jimeno two tracts of land containing more than eleven square leagues of land, which Jimeno afterward sold to other parties, who procured patents therefor from the United States. Upon objection being made, the Court excluded the evidence. The ruling of the Court in these respects is assigned as error.
This question is identical with that presented in Semple v. Hagar, 27 Cal. 163, and must be decided adversely to the defendants upon the principles announced in that case. Besides this, there is no just ground for holding the patent to be void, because of the prior grants alleged to have been made to Jimeno. If such were the facts, the utmost that could be said is that the decree of confirmation was erroneous, and that the subsequent proceedings founded upon it, among which was the issuing of the patent, were also erroneous. It cannot be claimed that the patent is absolutely void. It requires no argument to show, that under such circumstances, it is not competent, even for the United States, and certainly not to parties who do not set up title in themselves derived from the United States, to attack the patent collaterally. (Stringer v. Young's Lessees, 3 Pet. 320 ; Boardman v. Reed's Lessees, 6 Pet. 328 ; Bagnell v. Broderick, 13 Pet. 436.)
Judgment affirmed.